332 F.3d 1177
Deborah Anne WELLS, Plaintiff-Appellant,v.CLACKAMAS GASTROENTEROLOGY ASSOCIATES, P.C., Oregon Corporation, Defendant-Appellee.
No. 00-35545.
United States Court of Appeals, Ninth Circuit.
June 13, 2003.

Craig A. Crispin, Crispin and Associates, Portland, OR, for Plaintiff-Appellant.
Steven W. Seymour, Samuels Yeolin Wiener Kantor & Seymour, Portland, OR, for Defendant-Appellee.
On Remand from the Supreme Court of the United States.
Before THOMPSON, TASHIMA, and GRABER, Circuit Judges.

ORDER

1
Our prior judgment, Wells v. Clackamas Gastroenterology Associates, P.C., 271 F.3d 903 (9th Cir.2001), having been reversed and remanded by the Supreme Court, Clackamas Gastroenterology Associates, P.C. v. Wells, ___ U.S. ___, 123 S.Ct. 1673, 155 L.Ed.2d 615 (2003), the judgment of the district court is reversed and the case remanded for further proceedings consistent with the opinion of the Supreme Court.